DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed October 7, 2022, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 was rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed July 15, 2022 and those set forth herein.
Claim 3 was rejected over the presence of “preferably” and “more preferably” limitations in the claim. While the arguments state that the phrases with these words were deleted, only the more preferable range was deleted in the concurrently filed amendments. As the phrase “preferably within the range of 2% to 20%” remains in amended claim 3, the claim is still indefinite for the reasons discussed previously.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 – 3, 9 – 11, 15 and 16 were rejected under 35 U.S.C. 103 as being unpatentable over Melles et al. (US 2013/0045167) in view of Vowles (US 2013/0312897). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed July 15, 2022 and those set forth herein.
Claim 11 has been amended to simply require a composition according to claim 1 in the kit and as such compositions are rendered obvious by the applied prior art as discussed previously.
New claims 15 and 16 recite ranges for the amount of diglycerol and triglycerol present in the composition that were recited in claim 3. The person of ordinary skill in the art would vary the amount of such compounds added to produce a composition with the desired viscosity as disclosed by Melles. Depending on the particular density increasing compound(s) that are present and the desired final density of the dye composition, the amount of additive required to produce those results would vary. Applicants have not presented any evidence as to the criticality of the claimed ranges.

Applicants traverse this rejection on the grounds that while Vowles discloses a wide range of biocompatible, viscous liquids or liquids settable to a gel or rubbery solid, including diglycerols and polyglycerols, Vowles does not teach or suggest the application of diglycerol or triglycerol in the dye composition.
These arguments are unpersuasive. That density increasing compounds such as small inert molecules can be added to staining compositions that comprise a vital dye is taught by Melles and therefore Vowles need not teach the combination of diglycerol with a dye as that general feature is disclosed by Melles. Vowles teaches that diglycerol, a small inert molecule, is biocompatible and viscous and thus could be used as the density increasing compound to increase the viscosity of the dye compositions of Melles.
Applicants also traverse this rejection on the grounds that the diglycerol or triglycerol do not just enhance viscosity and density but surprisingly, the staining properties of the composition are enhanced as well. This is clearly demonstrated in the example in the application such as the illustrative table. None of the cited prior art teaches or suggests that the use of diglycerol or triglycerol would have this effect. It follows that inventive effort would have to be performed to arrive at the subject matter of amended claim 1 and the dependent claims would also comprise an inventive step. Even if it was considered obvious to add diglycerol or triglycerol to a composition suitable for staining an ophthalmic structure, the effect of enhanced staining properties is not suggested in the prior art.
These arguments are unpersuasive. The fact that applicant has recognized another advantage, suggested at least in part by Melles, which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). While Melles does not disclose the particular species of diglycerol or triglycerol, Melles does disclose that the compositions that comprise a density increasing compound that increased the density of the staining compositions decreased the amount of time it took for staining of the ocular structures to occur (¶ [0018]) and PEG was also found to have a beneficial effect on the stability of the dye (¶ [0020]). If the composition with increased density was contacted with the tissue for the same length of time as the same composition without the density increasing compound, the person of ordinary skill in the art would reasonably expect enhanced staining to occur. Evidence of unexpected results showing a comparison with the closest prior art that is reasonably commensurate in scope with the instant claims can overcome a prima facie case of obviousness. However, the evidence of record does not establish such unexpected results. First, what the expected results would be must be established and that is not addressed. Applicants bear the burden of explaining unexpected results (see MPEP 716.02(b)). The most probative comparison set forth in the application as originally filed is the three compositions that comprise 0.1% TB (Trypan blue) and 0.025% BBG (Brilliant Blue G) in 0.15 M NaCl, 10 mM NaH2PO4 at pH 7.2 (see ¶ [0112] of the PGPub of the instant application). The addition of 5% DG (diglycerol) or 4% PEG4000 increased the contrast over TB alone, with 5% DG increasing the staining more than 4% PEG4000. None of the other samples tested compared a sample with an additional dye and DG with one that only differed in the density increasing compound used. It is not clear why different concentrations of DG and PEG400 were used and these compounds have different densities (see product pages for α,α′-Diglycerol technical and PEG 4000 from sigmaaldrich.com that accompany this office action) so it is not clear if the resultant solutions had different density or viscosity that could possibly account for the differences seen. The instant claims only require the presence of 1 dye and diglycerol or triglycerol. No data for triglycerol, other solvents that comprise the rest of the solution other than the pH 7.2 phosphate buffered saline and dye combinations other than 0.1% TB + 0.025% BBG have been set forth. While the staining behavior of 0.1% TB + 0.025% BBG + 5% DG was better than 0.1% TB + 0.025% BBG + 4% PEG4000 was shown, such results do not form the basis of evidence of unexpected results that is reasonably commensurate in scope with the instant claims that outweighs the prima facie case of obviousness and therefore the rejection is maintained.

Claim(s) 1 – 3, 9 – 11, 15 and 16 were rejected under 35 U.S.C. 103 as being unpatentable over Melles et al. and Vowles further in view of Coroneo (US 6,372,449). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed July 15, 2022 and those set forth herein.
Applicants traverse this rejection on the grounds that Coroneo does not cure the deficiencies of Melles and Vowles.
These arguments are unpersuasive. As discussed in greater detail above, Melles and Vowles are not deficient as alleged by Applicants so Coroneo need not cure the alleged deficiencies.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a)
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618